Dunwell, J.
The amended complaint demurred to cannot be fairly said to state more than one cause of action, viz., for separation. The allegations in respect to defendant’s deceitful conduct in obtaining a release of plaintiff’s right of dower in defendant’s real property may be considered as of some materiality in interpreting his other alleged improper conduct towards the plaintiff.
In a complaint for separation it is common practice to ask for a pecuniary provision to be made for the wife. The allegation in respect to dower and prayer for an injunction may not be altogether inappropriate in connection with these features of the case. Casey v. Casey, 2 Barb. 59; Vermilyea v. Vermilyea, 14 Hun, 471.
The demurrer must be overruled, with costs of demurrer to plaintiff, with leave to defendant to serve an answer to the amended complaint within twenty days from service of the judgment overruling the demurrer and upon payment of the costs of demurrer.
Ordered accordingly.